Gray, C. J.
The word “ earnings,” as used in the St. of 1865, o. 43, § 2, is not indeed limited to wages, but may include compensation for expenditures incurred or materials furnished, under one contract, together with work done or services rendered. Jenks v. Dyer, 102 Mass. 235. Somers v. Keliher, 115 Mass. 165. But it cannot, upon any construction, however liberal, include rents payable under an ordinary contract of lease, which requires no personal services on the part of the lessor. The assignment was not therefore invalidated by not being recorded.
It may be assumed, as argued for the plaintiff, that the preposition “until,” like “from,” or “between,” generally excludes the day to which it relates. Nichols v. Ramsel, 2 Mod. 280. Wicker v. Norris, Cas. temp. Hardw. 116. Bemis v. Leonard, 118 Mass. 502. Atkins v. Boylston Ins. Co. 5 Met. 439. But such general rules of construction must yield to the intention of the parties, apparent upon the face of the whole instrument, as applied to the subject matter; and it is manifest that an assignment, executed on the 31st of August, of “ all rents due and coming due to me until October 1, 1874,” from the tenants of a certain estate, who pay theii rents on the first day of each month, is not intended to be limited to the rents falling due on the 1st of September, but includes those which fall due on the 1st *96of October. Anon. 3 Leon. 211. Rex v. Syderstone, Cald. 19. The King v. Stevens, 5 East, 244, 256, 257. Isaacs v. Royal Ins. Co. L. R. 5 Ex. 296. Trustees discharged.